Citation Nr: 0633622	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  00-12 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 21, 1997 
for the award of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from May 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Pursuant to the veteran's request, he was afforded a RO 
hearing in November 1999.

The Board notes that the veteran requested a Travel Board 
hearing in his February 2003 VA Form 9.  Board records show 
that the veteran failed to report for the hearing scheduled 
in July 2006.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2006).  


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD), finding 
no diagnosis of the condition.  The RO provided notice of the 
decision to the veteran and his representative, but there is 
no evidence of record showing a perfected appeal of that 
decision.  

2.  There is no subsequent formal or informal claim for 
service connection for PTSD of record until correspondence 
from the veteran received at the RO on May 21, 1997.     

CONCLUSION OF LAW

The criteria for an effective date earlier than May 21, 1997 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.157, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an award of a claim for 
compensation based on an original claim or a claim reopened 
after final disallowance is the date of receipt of the claim 
application or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2006).  The effective date of an award granted from a 
reopened claim is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  
If a new claim is received after a final disallowance, and 
there is new and material evidence to reopen under 38 C.F.R. 
§ 3.156(a) other than service department records, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  If an award is granted based on clear and 
unmistakable error in a prior decision pursuant to 38 C.F.R. 
§ 3.105, the effective date of the award is the date from 
which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).      

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a). 

In this case, in August 1994, the veteran submitted a claim 
for service connection for post-traumatic stress disorder.  
The RO denied the veteran's claim in a March 1995 rating 
decision.  The RO provided notice of the decision to the 
veteran and his representative, but the record fails to show 
that a notice of disagreement was received within one year of 
the notice of the March 1995 rating decision.  See 38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a) (time limit for 
filing notice of disagreement).  Therefore, the March 1995 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302.    The veteran filed a request to reopen his 
claim for service connection for PTSD on May 19, 1997.  In 
the January 1999 rating decision on appeal, the RO found new 
and material evidence to reopen the claim for service 
connection for PTSD, granted service connection with a 50 
percent rating, and assigned an effective date of May 21, 
1997.  

The veteran alleges entitlement to an earlier effective date 
of June 1994, the date he filed the original service 
connection claim for PTSD.

Review of the claims folder after the March 1995 rating 
decision finds no formal or informal claim from the veteran 
or his representative for service connection for PTSD until 
correspondence from the veteran received at the RO on May 21, 
1997.  38 C.F.R. §§ 3.1(p), 3.155(a).  Although the claims 
folder contains correspondence between the veteran and the 
RO, that correspondence relates to separate matters and 
arguments that were addressed by the RO as appropriate.  At 
his November 1999 personal hearing, the veteran testified 
that he had assumed he was responding to the RO's March 1995 
denial of his PTSD claim when he filed a notice of 
disagreement specifically with the RO's denial of another of 
his claims.  The Board has reviewed the veteran's statements 
to the RO and finds no basis to find that the veteran 
appealed the RO's decision at issue (PTSD) in a timely 
manner. 

Alternatively, in an argument that seems to contradict his 
first contention (only providing evidence against this 
claim), the veteran testified that he was not even aware that 
his PTSD service connection claim had been denied in March 
1995, although he received a letter from the RO informing him 
of the denial.  There is no objective evidence in the record 
to support the veteran's claims on these points.  The veteran 
was made aware of the denial of his claim and he did not 
appeal the first decision in a timely manner.  Therefore, 
there is no basis in the record for an effective date earlier 
than May 21, 1997 for the award of service connection for 
PTSD.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated September 2001 and 
April 2006, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  Although the veteran was not informed by the RO 
to provide all relevant evidence in his possession prior to 
the January 1999 rating decision in accordance with Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was notified of what type 
of information and evidence was needed to substantiate his 
claim for an increased rating and the requirements for 
establishing an effective date for any award based on his 
claim by letter dated March 2006.  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
No. 02-1814 (September 22, 2006) (finding that the Board 
erred by relying on various postdecisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, outpatient treatment 
records, and a VA examination.  The veteran provided lay 
evidence in the form of his own statements and testimony at 
his November 1999 personal hearing.  The Board finds no 
indication or allegation that additional pertinent evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

An effective date earlier than May 21, 1997 for the award of 
service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


